Citation Nr: 1110782	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-17 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for the service-connected giardiasis of the gastrointestinal tract, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  In those decisions, the RO denied an increased rating for the service-connected giardiasis of the gastrointestinal tract, rated as 30 percent disabling.  

The Veteran's Notice of Disagreement with those decisions was received at the RO in May 2007.  The RO issued a Statement of the Case (SOC) in March 2009.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in April 2009.  

In February 2011, the Veteran testified at a video conference hearing at the RO in New Orleans, Louisiana, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The Veteran has consistently maintained that all of his gastrointestinal symptoms began during service, and he does not understand why the ulcer and reflux disease, as well as his depression, are not service-connected.  The Veteran's most recent statement to this effect was received at the RO in March 2005.  The Board refers the matter to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks a higher rating for his service-connected giardiasis of the gastrointestinal tract.  The Veteran contends that he has had symptoms of diarrhea, constipation, cramping, nausea, pain, and heartburn for years due to this disability.  Currently, the Veteran reports that he has become incontinent and must wear a Depends pad because of daily fecal leakage.  In support of his claim, the Veteran's doctors have provided various memoranda indicating that the Veteran is severely disabled due to his gastrointestinal condition.  

VA medical records show that the Veteran suffers from several gastrointestinal disorders, including giardiasis, gastroesophageal reflux disease (GERD), gastritis, duodenal ulcers, and hiatal hernia.  Additionally, the records show that the Veteran has a history of prostate cancer.  

While service connection has been established for the Veteran's giardiasis, the Veteran's claims of service connection for erosive gastritis and hiatal hernia were denied by a January 1990 Board decision.  Additionally, service connection for duodenal ulcer was denied by rating decision dated June 1956.  

Thus, the Veteran appears to have multiple gastrointestinal disorders, yet only one, the giardiasis is service-connected, and no medical professional has determined what symptomatology is associated with the service-connected disability, as opposed to the Veteran's non-service connected gastrointestinal conditions.  Importantly, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the Veteran should be examined to determine the current nature, extent, and severity of the service-connected giardiasis of the gastrointestinal tract.  It is clear that the Veteran's gastrointestinal symptoms, when combined, are severe, but it is not clear if the symptoms attributable to the service-connected disability can be distinguished from the nonservice-connected disabilities.  This is a question for a medical professional.  

This is important because if at least some of the Veteran's gastrointestinal symptoms cannot be distinguished from the service-connected giardiasis, the Veteran may be entitled to a higher disability rating pursuant to 38 C.F.R. § 4.114.  That provision provides that ratings for disabilities of the digestive system under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  In this regard, the Veteran has consistently maintained that all of his gastrointestinal symptoms began during service or are due to the service-connected disability.  For example, the Veteran testified at his video conference in February 2011 that he must now wear a pad due to fecal leakage.  The Veteran believes this symptom is due to his service-connected disability, and is unrelated to a history of prostate cancer.  This, too, must be answered by a physician.  

Finally, the Veteran's reported symptoms are inconsistent with the findings noted on his last VA examination conducted in June 2006, and, given the new reports of frequent fecal leakage, a new examination which takes into account this additional symptomatology is necessary in order to accurately rate the Veteran's service-connected giardiasis of the gastrointestinal tract.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all recent VA treatment records not currently of record that pertain to the Veteran's claim for increase.  

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the following:  

a.  What gastrointestinal symptoms are attributable to the service-connected giardiasis and what symptoms are attributable to other disabilities.  If it is not possible to distinguish the Veteran's service-connected gastrointestinal symptoms from non-service-connected symptoms then please state so, because the law requires when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

b.  Please state the predominant symptoms associated with the service-connected giardiasis, as well as the secondary symptoms associated with this disability.  In so doing, please indicate whether the Veteran's fecal incontinence is, as likely as not, a symptom of the service-connected giardiasis of the gastrointestinal tract, or if it is a residual of the Veteran's prostate cancer, or if it is due to some other cause.  

All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  In addition, the examiner should indicate whether the Veteran's service-connected disability is synonymous, or more nearly approximates that of severe ulcerative colitis, with numerous attacks per year and malnutrition, the health only fair during remissions (the criteria for the assignment of a 60 percent rating for colitis).  

All such information and opinions, when obtained, should be made a part of the Veteran's claims folder.  Moreover, a complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner(s) prior to completion of the examination(s).  Moreover, a notation to the effect that this record review has taken place must be included in the examination report(s).

3.  Thereafter, the RO should review the Veteran's claim for an increased rating for the service-connected giardiasis of the gastrointestinal tract.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



